DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed November 20, 2020 has been entered. 
Response to Amendment
Claims 1 and 15 were amended. Claims 1-5, 7-8, 10, 12-19, 21-22, 24, and 26-38 remain pending and are provided to be been examined in the application. 
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-4, 7-8, 10, 12-18, 21-22, 24, 26-29, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2009/0210886 A1 of Bhojwani; Sandeep M. et al., (hereinafter "BHOJWANI") in view of U.S. Patent Application Publication No. US 2005/0251425 A1 of Fox, Mark Adam, (hereinafter "FOX") in further view of U.S. Patent Application Publication No. US 2013/0325599 A1 of Yeri; Naveen G. et al., (hereinafter "YERI") in even further view of U.S. Patent Application Publication No. US 2011/0320275 A1 of O'Sullivan; Patrick J. et al., (hereinafter "O'SULLIVAN") in even further view of U.S. Patent Application Publication No. US 2014/0172577 A1 of REPHLO; Jeremy, (hereinafter "REPHLO") in even further view of U.S. Patent Application Publication No. US 2008/0071465 A1 of Chapman; Craig H. et al., (hereinafter "CHAPMAN"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 1 is an independent claim. The combined disclosures and teachings of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method of providing a notification relating to a transaction event between an account holder and a merchant, the method comprising: Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10 and "provide alert services" par. [0004] or "provide their customers with per transaction notification alerts (hereinafter referred to as financial transaction notification messages) on their mobile devices" par. [0005] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and "notification message 150 to the user [] relating to the financial transaction event 140" par. [0043] or "notification message 150 [] relating to a financial transaction performed by the user" par. [0049] or "notification message 150 relating to the financial transaction performed by the user" par. [0074] and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082] and "transaction[] where the merchant" par. [0061] or "user's [] financial transaction [with] the merchant" par. [0076] or "merchant[] that the user [] perform[s] transactions with" par. [0076] and e.g. "the notification filtering rules for the user [in] the user notification preferences database 380" par. [0078] and e.g. "account holder[]" par. [0004] and e.g. "merchant" par. [0076] or "vendor" par. [0082] or "merchant[]" par. [0076] or "one or more merchants" par. [0076]) 
• 1 ¶ 2 • receiving, by a processor of a financial institution (FI) computing system, an electronic message comprising a trigger parameter for the notification, the trigger parameter specifying a timeframe for a trigger event expected, based on a pattern identified in past activity of the account holder, to occur at a future time relative to a point of time associated with receiving the electronic message, Reference (BHOJWANI: discloses e.g. "receiving a notification preference response message from the user, and defining at least one notification filtering rule based on the notification preference response message and the properties of the financial transaction" Abstract and "at least one processing unit and at least one memory unit implementing and storing a set of instructions [] as is well known in the art" par. [0046] as applied to "the user's mobile device" e.g. par. [0019] and e.g. "system" pars. [0040]-[0041], [0043]-[0044], [0046], [0049], [0064], [0068], [0070]-[0074], [0078]-[0081], [0086], or [0088] and e.g. "exceed a certain transaction amount" par. [0006] or "exceed the monetary limit" par. [0006] or "monetary limit" par. [0006] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054]); (BHOJWANI: doesn't expressly and explicitly recite specifying a timeframe --- however FOX: clearly discloses, teaches, and/or suggests the feature -- e.g. "[a]n estimate of life issues to be created or services to be provided for a specified future time period also can be provided" par. [0012] or "[t]he reporting module can be configured to provide an estimate of life issues to be tracked during a specified time period[; t]he reporting module also can provide an estimate of services to be provided in response to life issues during a specified future time period" par. [0016] or "for a future time period[; t]hese determinations can be made through an extrapolation of historical data out into the future[; a]ccordingly, example forecasting functions can include, but are not limited to, estimating the number of life issues expected, the number of service types expected to be provided (i.e. meals, transportation, etc.), and the number of a given service type (i.e. meals) expected to be provided over a specified time period extending into the future" par. [0095] or "an estimate of expected issues and/or services to be provided in the future" par. [0102] or "providing an estimate of life issues to be created or services to be provided for a specified future time period" Claim 9 or "reporting module is further configured to provide an estimate of services to be provided in response to life issues during a specified future time period" Claim 16), [See Remarks Below]; (BHOJWANI: discloses "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053]); (BHOJWANI: doesn't expressly and explicitly recite expected --- however FOX: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (BHOJWANI: discloses e.g. "setting notification preferences based on the user's past transaction history and using properties of a financial transaction such as the merchant name, the transaction location, the merchant type, the merchant name, and the transaction type[;] a user may be shown, using a graphical user interface, a list of merchants that the user has performed transactions with in the past and the user can then set a notification preference to filter transactions performed at one or more merchants by selecting the merchant names[; a] notification preference to filter transactions based on the transaction location can be set by showing the user a list of merchants and for each merchant the list of locations where the user has performed transactions in the past" par. [0076]); (BHOJWANI: doesn't expressly and explicitly recite a pattern identified --- however YERI: clearly discloses, teaches, and/or suggests the feature -- "triggers are formed based on the patterns of account activity and the parameters[; i]n some embodiments, the patterns of account activity and the parameters are used to define the triggers" par. [0061] or "[t]rigger Table 3 of FIGS. 14E-14F provides triggers that include merchant purchases, third party credit card payments, large transaction withdrawals, payroll transactions, student loan payments, micro transfers, and job change activity" par. [0096] or "[a] "[m]erchant purchases" trigger (AIU) includes purchases from predetermined merchants that occur during a particular period of time[; t]he predetermined merchants include merchants that have partnered with the financial institution, merchants associated with a rewards program, or any other types of merchants" par. [0099]), [See Remarks Below]; (BHOJWANI: discloses as described previously in this paragraph); (BHOJWANI: doesn't expressly and explicitly recite , to occur at a future time relative to a point...with receiving the electronic message, --- however FOX: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "specifying a timeframe" and [2]-"expected" and [4] "to occur at a future time relative to a point of time associated with receiving the electronic message" which are disclosed by FOX: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon fails to record within its writings the reciting explicitly and expressly of [1] "specifying a timeframe" and [2]-"expected" and [4] "to occur at a future time relative to a point of time associated with receiving the electronic message" as required by the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of FOX which sufficiently teaches the features apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within FOX that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the features [1] "specifying a timeframe" and [2]-"expected" and [4] "to occur at a future time relative to a point of time associated with receiving the electronic message" as taught and/or suggested by FOX, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these above-described teachings of [1] "specifying a timeframe" and [2]-"expected" and [4] "to occur at a future time relative to a point of time associated with receiving the electronic message" sufficiently taught, suggested, and/or disclosed in FOX because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "facilitat[ing] follow-through and management throughout the life cycle of [] issues". (FOX: par. [0008]). 
With respect to above-noted claimed element [3] "a pattern identified in past activity of the account holder," which is disclosed by YERI: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX thus far relied upon omit to mention within the authors' descriptions an explicit and express recitation of [3] "a pattern identified in past activity of the account holder," as recited in the instant claim. Nevertheless, herein relied upon are portions of the disclosure of YERI which sufficiently teaches the feature apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within YERI that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX by adding or substituting the feature [3] "a pattern identified in past activity of the account holder," as taught and/or suggested by YERI, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX with these aforementioned teachings of [3] "a pattern identified in past activity of the account holder," sufficiently taught, suggested, and/or disclosed in YERI because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "reviewing one or more accounts to enhance user relationships and prevent account loss", (YERI: par. [0002]); or "inform[ing] customers of possible issues, offers, and product updates at the most opportune times", (YERI: par. [0001]); or "monitoring trigger data quality", (YERI: par. [0066]); or "to identify educational payments", (YERI: par. [0110]); or "to identify a payment to a telecom or wireless company". (YERI: par. [0114]). 
• 1 ¶ 3 • the trigger event related to a follow-up activity, relative to the transaction event, to be performed according to the trigger parameter by the account holder with the merchant; Reference (BHOJWANI: discloses "related to" pars. [0011], [0016], or [0083] and e.g. "a subsequent financial transaction" par. [0010] or "financial transaction[] performed by the user with the named merchant" par. [0011] or "financial transaction[] of less than a selected amount at a selected merchant" par. [0016] or "financial transaction[] where the merchant name in the notification filtering rule is the same as the merchant name property of the financial transaction" par. [0061] or "financial transaction[] performed at the merchant location" par. [0083]); (BHOJWANI: doesn't expressly and explicitly recite , relative to the transaction event --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks Below]; (BHOJWANI: discloses "performed by the user" par. [0011] or "performed at" par. [0083] and "account information in the transaction event" par. [0078]) 
With respect to above-noted claimed element "relative to" which is disclosed by O'SULLIVAN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI thus far relied upon do not include within the authors' descriptions the reciting explicitly and expressly of relative to as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of O'SULLIVAN which sufficiently teaches the feature apposite to the claimed invention as pointed out above with reference(s) to exemplary disclosures within O'SULLIVAN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI by adding or substituting the feature relative to as taught and/or suggested by O'SULLIVAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI with these previously described teachings of "relative to" sufficiently taught, suggested, and/or disclosed in O'SULLIVAN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "[t]he route requester may further be provided with options for route deviation constraints associated with [] proximity route selection service to indicate a driving impact the route requester is willing to accept in exchange for the possible service offerings". (O'SULLIVAN: par. [0017]). 
• 1 ¶ 4 • receiving from the merchant, by the processor of the financial institution (FI) computing system, tokenized transaction data comprising transaction location information and relating to the transaction event between the account holder and the merchant, the transaction event associated with a financial account of the account holder; Reference (BHOJWANI: discloses e.g. "received transaction event 140 is parsed and processed" par. [0078] and e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087]); (BHOJWANI: doesn't expressly and explicitly recite , tokenized transaction --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account" par. [0042] or "transmission channels may be used for transmitting dynamic data packet information to further enable enhanced token-based payments" par. [0070]), [See Remarks Below]; (BHOJWANI: discloses "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078] and e.g. "the transaction location property of the financial transaction" pars. [0061], [0064] and "account information in the transaction event" par. [0078] and "the user's financial account" pars. [0004], [0041], [0045], or [0069] or "a financial account for the user" par. [0041]) 
With respect to above-noted claimed element "tokenized" which is disclosed by REPHLO: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and O'SULLIVAN thus far relied upon fail to record within the authors' explanations an explicit and express recital of tokenized as presented within the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of REPHLO which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within REPHLO that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and O'SULLIVAN by adding or substituting the feature tokenized as taught and/or suggested by REPHLO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and O'SULLIVAN with these previously described teachings of "tokenized" sufficiently taught, suggested, and/or disclosed in REPHLO because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "triggering mobile device functionality when a consumer makes a payment by, for example, using a payment card or other payment device", (REPHLO: par. [0002]); or "once a transaction authorization request or notification has been received, a financial institution may determine, using a trigger module 120, which functionality to trigger on a consumer's mobile device". (REPHLO: par. [0092]). 
• 1 ¶ 5 • detokenizing, by the processor, the tokenized transaction data; Reference (BHOJWANI: doesn't expressly and explicitly recite detokenizing --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "trigger module 120, and consumer database 122 may be implemented in a financial institution system as shown and described below in, for example, FIG. 3[; a]ccount database 116 may maintain information relating to the accounts of consumers[; a]s referred to herein, an account may include, for example, a prepaid card account, stored value card account, debit card account, check card account, payroll card account, gift card account, prepaid credit card account, charge card account, checking account, rewards account, line of credit account, or credit account, or any other account for financing a transaction in a commercial system 100[; a]ccount database 116 may also include an association of payment data with respective consumers[; f]or example, account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account[; a]s will be described in more detail below, account database 116 may be accessed for authorizing transactions and or payment requests" par. [0042]), [See Remarks Below]; (BHOJWANI: discloses e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087]); (BHOJWANI: doesn't expressly and explicitly recite , the tokenized transaction --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account" par. [0042] or "transmission channels may be used for transmitting dynamic data packet information to further enable enhanced token-based payments" par. [0070]); (BHOJWANI: discloses "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078]) 
With respect to above-noted claimed element "detokenizing" which is disclosed by REPHLO: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and O'SULLIVAN thus far relied upon omit to record within the authors' descriptions the reciting explicitly and expressly of detokenizing as required by the instant claim. However, herein relied upon are portions of the disclosure of REPHLO which sufficiently teaches the feature applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within REPHLO that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and O'SULLIVAN by adding or substituting the feature detokenizing as taught and/or suggested by REPHLO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and O'SULLIVAN with these above-described teachings of "detokenizing" sufficiently taught, suggested, and/or disclosed in REPHLO because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "triggering mobile device functionality when a consumer makes a payment by, for example, using a payment card or other payment device", (REPHLO: par. [0002]); or "once a transaction authorization request or notification has been received, a financial institution may determine, using a trigger module 120, which functionality to trigger on a consumer's mobile device". (REPHLO: par. [0092]). 
• 1 ¶ 6 • receiving, by the processor, traffic information from a third-party computing system; Reference (BHOJWANI: doesn't expressly and explicitly recite receiving, by the processor, traffic information...from a third-party computing system; --- however CHAPMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "traffic data clients 109 may include other components and/or traffic information systems operated by the operator of the Data Sample Manager system 100, such as a predictive traffic information provider system that utilizes traffic condition information in order to generate predictions of future traffic conditions at multiple future times, and/or a realtime (or near-realtime) traffic information presentation or provider system that provides realtime (or near-realtime) traffic condition information to end-users and/or third-party clients" par. [0055] or "various systems are executing in memory 345 in order to perform at least some of the described techniques, including a Data Sample Manager system 350, a Predictive Traffic Information Provider system 360, a Key Road Identifier system 361, a Road Segment Determiner system 362, an RT Information Provider system 363, and optional other systems provided by programs 369, with these various executing systems generally referred to herein as traffic information systems[; t]he computing system 300 and its executing systems may communicate with other computing systems via a network 380 (e.g., the Internet, one or more cellular telephone networks, etc.), such as various client devices 382, vehicle-based clients and/or data sources 384, road traffic sensors 386, other data sources 388, and third-party computing systems 390" par. [0107] or "[t]he other traffic information systems 360-363 and 369 and/or the third-party computing systems 390 may then use data provided by the Data Sample Manager system in various ways" par. [0109] or "[t]he client devices 382 may take various forms in various embodiments, and may generally include any communication devices and other computing devices capable of making requests to and/or receiving information from the traffic information systems" par. [0110] or "[t]he other data sources 388 include a variety of types of other sources of data that may be utilized by one or more of the traffic information systems to provide traffic-related information to users, customers, and/or other computing systems" par. [0112]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "receiving" and [2] "traffic information from a third-party computing system" which are disclosed by CHAPMAN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO thus far relied upon do not mention within the authors' writings an explicit and express recitation of [1] "receiving" and [2] "traffic information from a third-party computing system" as required by the claim being considered. However, herein relied upon are portions of the disclosure of CHAPMAN which sufficiently teaches the features applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within CHAPMAN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO by adding or substituting the features [1] "receiving" and [2] "traffic information from a third-party computing system" as taught and/or suggested by CHAPMAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO with these aforementioned teachings of [1] "receiving" and [2] "traffic information from a third-party computing system" sufficiently taught, suggested, and/or disclosed in CHAPMAN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of capitalizing on how "it would be beneficial to provide improved techniques for obtaining and assessing traffic-related information, such as to determine current traffic-related information and/or predicted future traffic-related information for roads of interest, as well as to provide various additional related capabilities and benefits". (CHAPMAN: par. [0009]). 
• 1 ¶ 7 • mapping, by the processor, geolocation information of the account holder to a navigation route determined based on the detokenized transaction data and the traffic information, the geolocation information being provided by a location sensor of a mobile device of the account holder, the mobile device comprising a mobile device processor, a mobile device memory and the location sensor; Reference (BHOJWANI: doesn't expressly and explicitly recite mapping, by the processor, geolocation information...holder to a navigation route --- however CHAPMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[d]ata Sample Manager system may [] map data samples to predefined road segments and/or identify data samples that do not correspond to such road segments of interest" par. [0060] or e.g. "the map currently displays various information in addition to the traffic conditions for the selected network of roads, such as to indicate venues and other locations that may correspond to events" par. [0238] or e.g. "users may be provided with graphically displayed maps that indicate degrees or levels to which target traffic conditions differ from expected traffic conditions" par. [0250], [See Remarks Below] and e.g. "[v]ehicle-based data sources 101 may include multiple vehicles traveling on one or more roads, which may each include one or more computing systems and/or other devices that provide data about the travel of the vehicle[; a]s described in more detail elsewhere, each vehicle may include GPS and/or other geo-location devices capable of determining location, speed, and/or other data related to the vehicle's travel[; s]uch data may be obtained by the components of the described Data Sample Manager system by wireless data links (e.g., satellite uplink and/or cellular network) or in other manners (e.g., via a physical wired/cabled connection that is made after a vehicle arrives at the location with the physical location, such as when a fleet vehicle returns to its home base)" par. [0047], [See Remarks Below] and e.g. "navigation [] route" pars. [0235], [0254]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite determined based on --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite the detokenized transaction data and the traffic...traffic information, the geolocation information --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "trigger module 120, and consumer database 122 may be implemented in a financial institution system as shown and described below in, for example, FIG. 3[; a]ccount database 116 may maintain information relating to the accounts of consumers[; a]s referred to herein, an account may include, for example, a prepaid card account, stored value card account, debit card account, check card account, payroll card account, gift card account, prepaid credit card account, charge card account, checking account, rewards account, line of credit account, or credit account, or any other account for financing a transaction in a commercial system 100[; a]ccount database 116 may also include an association of payment data with respective consumers[; f]or example, account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account[; a]s will be described in more detail below, account database 116 may be accessed for authorizing transactions and or payment requests" par. [0042]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite being provided by a location sensor --- however CHAPMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "the mobile data sources may include or be based on computing devices and other mobile devices of users who are traveling on the roads, such as users who are operators and/or passengers of vehicles on the roads[; s]uch user devices may include devices with GPS capabilities (e.g., cellphones and other handheld devices)" par. [0037] or "a GPS ("Global Positioning System") device (e.g., a cellular telephone with GPS capabilities, a stand-alone GPS device, etc.) and/or other geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's travel, and one or more devices on the vehicle (whether the geo-location device(s) or a distinct communication device)" par. [0210]), [See Remarks Below]; (BHOJWANI: discloses e.g. "the user's mobile device" pars. [0019], [0021], [0023]-[0024], [0043]-[0044], [0049]-[0050], [0056], [0060], [0062], [0064], [0067], [0071]-[0074], [0078], [0080]-[0081], [0086] and "at least one processing unit and at least one memory unit implementing and storing a set of instructions [] as is well known in the art" par. [0046] as applied to "the user's mobile device" e.g. par. [0019]) 
With respect to above-noted claimed element [4] "determined based on" which is disclosed by O'SULLIVAN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI thus far relied upon fail to record within the authors' writings an explicit and express recital of [4] "determined based on" as required by the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of O'SULLIVAN which sufficiently teaches the feature apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within O'SULLIVAN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI by adding or substituting the feature [4] "determined based on" as taught and/or suggested by O'SULLIVAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI with these above-described teachings of [4] "determined based on" sufficiently taught, suggested, and/or disclosed in O'SULLIVAN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "[t]he route requester may further be provided with options for route deviation constraints associated with [] proximity route selection service to indicate a driving impact the route requester is willing to accept in exchange for the possible service offerings". (O'SULLIVAN: par. [0017]). 
With respect to above-noted claimed element [5] "on the detokenized" which is disclosed by REPHLO: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and O'SULLIVAN thus far relied upon do not mention within the authors' descriptions the reciting explicitly and expressly of [5] "on the detokenized" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of REPHLO which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within REPHLO that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and O'SULLIVAN by adding or substituting the feature [5] "on the detokenized" as taught and/or suggested by REPHLO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and O'SULLIVAN with these previously described teachings of [5] "on the detokenized" sufficiently taught, suggested, and/or disclosed in REPHLO because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "triggering mobile device functionality when a consumer makes a payment by, for example, using a payment card or other payment device", (REPHLO: par. [0002]); or "once a transaction authorization request or notification has been received, a financial institution may determine, using a trigger module 120, which functionality to trigger on a consumer's mobile device". (REPHLO: par. [0092]). 
With respect to above-noted claimed elements [1] "mapping" and [2]-"geolocation information" and [3]-"to a navigation route" and [6] "being provided by a location sensor" which are disclosed by CHAPMAN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO thus far relied upon fail to record within the authors' explanations an explicit and express recitation of [1] "mapping" and [2]-"geolocation information" and [3]-"to a navigation route" and [6] "being provided by a location sensor" as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of CHAPMAN which sufficiently teaches the features applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within CHAPMAN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO by adding or substituting the features [1] "mapping" and [2]-"geolocation information" and [3]-"to a navigation route" and [6] "being provided by a location sensor" as taught and/or suggested by CHAPMAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO with these previously described teachings of [1] "mapping" and [2]-"geolocation information" and [3]-"to a navigation route" and [6] "being provided by a location sensor" sufficiently taught, suggested, and/or disclosed in CHAPMAN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of capitalizing on how "it would be beneficial to provide improved techniques for obtaining and assessing traffic-related information, such as to determine current traffic-related information and/or predicted future traffic-related information for roads of interest, as well as to provide various additional related capabilities and benefits". (CHAPMAN: par. [0009]). 
• 1 ¶ 8 • defining, by the processor, the notification based on the detokenized transaction data and the geolocation information relative to the navigation route, the notification including the trigger event and notification content, Reference (BHOJWANI: discloses "defining financial transaction notification" Title or "defines notification" par. [0043] or "define notification" pars. [0044], [0060], [0074], or [0088] or "defined" pars. [0049], [0056]-[0057], or [0061] or "define" par. [0050] or "define at least one notification" par. [0052] or "define the notification" par. [0053]-[0054], [0067], or [0084] or "definition of notification" par. [0057] or "defined notification" par. [0083] or "defining user financial transaction notification" par. [0088] and "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] or "based on properties of a financial transaction performed by the user" par. [0088] or "setting notification preferences based on the user's past transaction history" par. [0076] and "the financial transaction notification message including properties of the financial transaction" par. [0088] or "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and "[t]he financial transaction notification message 900 includes a merchant (vendor) name field 910, a merchant store location 920, a transaction date and time field 940, and the dollar amount field 930" par. [0082] or "properties of the financial transaction" par. [0088]) 
• 1 ¶ 9 • responsive to detecting an occurrence of the trigger event according to the trigger parameter; Reference (BHOJWANI: discloses "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or e.g. "a subsequent financial transaction" par. [0010] or "financial transaction[] performed by the user with the named merchant" par. [0011] or "financial transaction[] of less than a selected amount at a selected merchant" par. [0016] or "financial transaction[] where the merchant name in the notification filtering rule is the same as the merchant name property of the financial transaction" par. [0061] or "financial transaction[] performed at the merchant location" par. [0083]) 
• 1 ¶ 10 • transmitting, by the processor upon occurrence of the trigger event, the notification to a mobile banking application of the mobile device of the account holder; and Reference (BHOJWANI: discloses "send financial transaction notification" pars. [0012] or [0072] or "sends an acknowledgement message" par. [0043] and "when a condition matching user selected notification criteria occurs relating to the user's financial account" par. [0004] or "transaction occurred" par. [0009] or " and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079]) 
• 1 ¶ 11 • based on a comparison of the geolocation information of the account holder and transaction location information, presenting the notification via the mobile banking application on a display of the mobile device. Reference (BHOJWANI: doesn't expressly and explicitly recite based on a comparison of the geolocation information...holder and transaction location information --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks Below]; (BHOJWANI: discloses e.g. "[i]f the value in the rule data field matches the transaction location property of the financial transaction, the financial transaction notification message 150 is not served to the user's mobile device 110; otherwise the financial transaction notification message 150 is served to the user's mobile device 110" par. [0064] and e.g. "to display the financial transaction notification message" pars. [0023], [0060] or "[t]he financial transaction notification message 900 is intended to be displayed on a display 115 (FIG. 1) of a user's mobile device 110" par. [0082] and "display" par. [0023] or [0060] or "a display" par. [0041] or "be displayed on a display" par. [0082]) 
With respect to above-noted claimed element "based on a comparison" which is disclosed by O'SULLIVAN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and REPHLO and CHAPMAN thus far relied upon fail to record within the authors' explanations an explicit and express recitation of based on a comparison as recited in the claim being considered. Pertinent to this feature in the context of the claimed invention, BHOJWANI and FOX and YERI and REPHLO and CHAPMAN do teach and/or suggest e.g. "[i]f the value in the rule data field matches the transaction location property of the financial transaction, the financial transaction notification message 150 is not served to the user's mobile device 110; otherwise the financial transaction notification message 150 is served to the user's mobile device 110" (BHOJWANI: par. [0064]). Notwithstanding the foregoing, herein relied upon are portions of the disclosure of O'SULLIVAN which clearly sufficiently teaches the feature appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within O'SULLIVAN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and YERI and REPHLO and CHAPMAN by adding or substituting the feature based on a comparison as taught and/or suggested by O'SULLIVAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature clearly taught, suggested, and/or disclosed by the herein relied upon portions of O'SULLIVAN into the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and YERI and REPHLO and CHAPMAN as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary skill in the art at that time, as suggested by BHOJWANI and FOX and YERI and REPHLO and CHAPMAN by the teaching of e.g. "[i]f the value in the rule data field matches the transaction location property of the financial transaction, the financial transaction notification message 150 is not served to the user's mobile device 110; otherwise the financial transaction notification message 150 is served to the user's mobile device 110" (BHOJWANI: par. [0064]). Moreover to the foregoing rational thinking, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and YERI and REPHLO and CHAPMAN with these above-described teachings of "based on a comparison" clearly sufficiently taught, suggested, and/or disclosed in O'SULLIVAN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "[t]he route requester may further be provided with options for route deviation constraints associated with [] proximity route selection service to indicate a driving impact the route requester is willing to accept in exchange for the possible service offerings". (O'SULLIVAN: par. [0017]). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, wherein the transaction event is a first transaction event associated with a first merchant, and further comprising: Reference (BHOJWANI: discloses "a financial transaction performed by a user" par. [0041], [0043], [0049], [0053]-[0054], [0056], [0061], [0064], [0067], [0069], [0074], [0076], [0078], [0080], [0082], or [0088] or "a financial transaction event" par. [0042]-[0043], [0045], [0069]-[0070], or [0082] and "transaction[] where the merchant" par. [0061] or "user's [] financial transaction [with] the merchant" par. [0076] or "merchant[] that the user [] perform[s] transactions with" par. [0076] and e.g. "merchant" par. [0076] or "vendor" par. [0082] or "merchant[]" par. [0076] or "one or more merchants" par. [0076]) 
• 2 ¶ 2 • receiving, by the processor, second transaction data relating to a second transaction event, the second transaction event being associated with a second merchant and with the financial account of the account holder; Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses e.g. "received transaction event 140 is parsed and processed" par. [0078] and "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078] and "notification message 150 to the user [] relating to the financial transaction event 140" par. [0043] or "notification message 150 [] relating to a financial transaction performed by the user" par. [0049] or "notification message 150 relating to the financial transaction performed by the user" par. [0074] and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082] and e.g. "merchant" par. [0076] or "vendor" par. [0082] or "merchant[]" par. [0076] or "one or more merchants" par. [0076]) 
• 2 ¶ 3 • defining, by the processor, a second notification based on the second transaction data, the second notification including a second trigger event and second notification content; and Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses "defining financial transaction notification" Title or "defines notification" par. [0043] or "define notification" pars. [0044], [0060], [0074], or [0088] or "defined" pars. [0049], [0056]-[0057], or [0061] or "define" par. [0050] or "define at least one notification" par. [0052] or "define the notification" par. [0053]-[0054], [0067], or [0084] or "definition of notification" par. [0057] or "defined notification" par. [0083] or "defining user financial transaction notification" par. [0088] and "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] or "based on properties of a financial transaction performed by the user" par. [0088] or "setting notification preferences based on the user's past transaction history" par. [0076] and "the financial transaction notification message including properties of the financial transaction" par. [0088] or "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] and "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] and "[t]he financial transaction notification message 900 includes a merchant (vendor) name field 910, a merchant store location 920, a transaction date and time field 940, and the dollar amount field 930" par. [0082] or "properties of the financial transaction" par. [0088]) 
• 2 ¶ 4 • transmitting, by the processor upon occurrence of the second trigger event, the second notification to the account holder. Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses "send financial transaction notification" pars. [0012] or [0072] or "sends an acknowledgement message" par. [0043] and "when a condition matching user selected notification criteria occurs relating to the user's financial account" par. [0004] or "transaction occurred" par. [0009] or ") 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BHOJWANI and REPHLO taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 1, wherein the transaction event includes a transaction authorization or a transaction pre-authorization. Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10 and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082]); (BHOJWANI: doesn't expressly and explicitly recite includes a transaction authorization or a transaction...authorization or a transaction pre-authorization. --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- "during" pars. [0016]-[0017], or [0019] or "upon receipt" par. [0091] or "once [] has been received" par. [0092] or "the authorization for payment may be transmitted" par. [0093] or "receive, via a network" Claims 1 or 11 or "received" Claim 1 or "received via an authorization request" Claims 3 or 13, [See Remarks Below] and "authorization of the transaction" pars. [0016]-[0017], or [0019] or "authorization response and complete the transaction" par. [0038] or "authorizing transactions" par. [0042] or "transaction authorization" pars. [0091]-[0092] or Claims 1, 3, 7, 11, 13, or 17 or "authorize a transaction" par. [0093]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "includes" and [2] "authorization" which are disclosed by REPHLO: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon fails to mention within its writings the reciting explicitly and expressly of [1] "includes" and [2] "authorization" as recited in the claim under examination. Pertinent to these features in the context of the claimed invention, BHOJWANI does teach and/or suggest e.g. "financial transaction processing" (BHOJWANI: par. [0069]). Nonetheless, herein relied upon are portions of the disclosure of REPHLO which clearly sufficiently teaches the features applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within REPHLO that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the features [1] "includes" and [2] "authorization" as taught and/or suggested by REPHLO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features clearly taught, suggested, and/or disclosed by the herein relied upon portions of REPHLO into the teachings and/or suggestions within the disclosure of BHOJWANI as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that one person of ordinary skill in the art at that time, as suggested by BHOJWANI by the teaching of e.g. "financial transaction processing" (BHOJWANI: par. [0069]). Additionally to the above described logical thinking, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these aforementioned teachings of [1] "includes" and [2] "authorization" clearly sufficiently taught, suggested, and/or disclosed in REPHLO because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "triggering mobile device functionality when a consumer makes a payment by, for example, using a payment card or other payment device", (REPHLO: par. [0002]); or "once a transaction authorization request or notification has been received, a financial institution may determine, using a trigger module 120, which functionality to trigger on a consumer's mobile device". (REPHLO: par. [0092]). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BHOJWANI and FOX taken together render obvious the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method of claim 1, wherein the trigger event relates to an expected completion of a service relating to the transaction event. Reference (BHOJWANI: doesn't expressly and explicitly recite relates to an expected completion of a service...relating to the transaction event. --- however FOX: clearly discloses, teaches, and/or suggests the feature -- e.g. "relating to" Claim 15, [See Remarks Below] and e.g. "to be provided in response to" Claim 15, [See Remarks Below] and e.g. "a performance of the at least one service" Claim 15, [See Remarks Below] and e.g. "at least one service" Claim 15) or (REPHLO: "in exchange for [] service[]" par. [0064]) or (VAN HEERDEN: e.g. "service" pars. [0005] or [0092]), [See Remarks Below] 
With respect to above-noted claimed element "relates to an expected completion of a service" which is disclosed by FOX: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon does not include within its descriptions an explicit and express recitation of relates to an expected completion of a service as recited in the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of FOX which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within FOX that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the feature relates to an expected completion of a service as taught and/or suggested by FOX, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these previously described teachings of "relates to an expected completion of a service" sufficiently taught, suggested, and/or disclosed in FOX because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "facilitat[ing] follow-through and management throughout the life cycle of [] issues". (FOX: par. [0008]). 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the method of claim 1, further comprising providing a plurality of notifications, by the processor, on the display on the mobile banking application. Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10 and "provided [] to" pars. [0023] or [0060] or "including" par. [0041] and "notification alerts (hereinafter referred to as financial transaction notification messages) on their mobile devices" par. [0005] or "serve financial transaction notification messages to the user's mobile device" par. [0024] or "notifications" par. [0006] or "financial transaction notification messages" pars. [0010]-[0012], [0015], [0035], [0071]-[0073], or [0088]-[0089] or "a user may be shown [] a list" par. [0076] or "showing the user a list" par. [0076] and e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087] and "display" par. [0023] or [0060] or "a display" par. [0041] or "be displayed on a display" par. [0082] and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BHOJWANI and YERI and REPHLO taken together render obvious the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method of claim 1, further comprising categorizing, by the processor, the transaction event based on the detokenized transaction data, according to a transaction taxonomy, wherein the notification is further based on a categorization of the transaction event. Reference (BHOJWANI: doesn't expressly and explicitly recite categorizing, by the processor, the transaction...categorization of the transaction event. --- however YERI: clearly discloses, teaches, and/or suggests the feature -- "are categorized" par. [0065] or "may be categorized" par. [0065] or "categorized" par. [0065] or "further categorized" par. [0065], [See Remarks Below] and "grouped according to" par. [0059] or "categorized according to" par. [0065] or "further categorized according to" par. [0065], [See Remarks Below] and "category codes such as pay, clothing stores, department stores, discount stores, drug stores, sporting goods stores, hobby, toy and game shops, vehicles, electronic appliance stores, food stores, interior furnishing stores, hardware stores, other retail stores, education, health insurance, other services, professional services, recreation, repair shops, airlines, restaurants, bars, lodging such as hotels, motels, and resorts, other transportation, and travel agencies" par. [0111], [See Remarks Below] and e.g. "based on" pars. [0062], [0065], or [0111] or "based at least on" par. [0065], [See Remarks Below] and "[t]ransaction categories" par. [0059] or "transaction categories" par. [0059] or "transaction category" pars. [0056] or [0062]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "categorizing" and [2] "according to" and [3] "taxonomy" and [4] "is further based on a categorization" which are disclosed by YERI: the teachings and/or suggestions within the disclosures of BHOJWANI and REPHLO thus far relied upon do not mention within the authors' explanations the reciting explicitly and expressly of [1] "categorizing" and [2] "according to" and [3] "taxonomy" and [4] "is further based on a categorization" as required by the claim being considered. Pertinent to these features in the context of the claimed invention, BHOJWANI and REPHLO do teach and/or suggest "properties of the financial transaction" (BHOJWANI: pars. [0049], [0056], [0061], [0064], [0082], or [0088]) including "merchant type property" (BHOJWANI: par. [0061]). Nevertheless, herein relied upon are portions of the disclosure of YERI which clearly sufficiently teaches the features apposite to the claimed invention as annotated above with quotation(s) of exemplary disclosures within YERI that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and REPHLO by adding or substituting the features [1] "categorizing" and [2] "according to" and [3] "taxonomy" and [4] "is further based on a categorization" as taught and/or suggested by YERI, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features clearly taught, suggested, and/or disclosed by the herein relied upon portions of YERI into the teachings and/or suggestions within the disclosures of BHOJWANI and REPHLO as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply discernable to that one person of ordinary skill in the art at that time, as suggested by BHOJWANI and REPHLO by the teaching of "properties of the financial transaction" (BHOJWANI: pars. [0049], [0056], [0061], [0064], [0082], or [0088]) including "merchant type property" (BHOJWANI: par. [0061]). Moreover to the foregoing sensible reasoning, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and REPHLO with these above-described teachings of [1] "categorizing" and [2] "according to" and [3] "taxonomy" and [4] "is further based on a categorization" clearly sufficiently taught, suggested, and/or disclosed in YERI because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "reviewing one or more accounts to enhance user relationships and prevent account loss", (YERI: par. [0002]); or "inform[ing] customers of possible issues, offers, and product updates at the most opportune times", (YERI: par. [0001]); or "monitoring trigger data quality", (YERI: par. [0066]); or "to identify educational payments", (YERI: par. [0110]); or "to identify a payment to a telecom or wireless company". (YERI: par. [0114]). 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 10 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of claim 1, further comprising receiving, by the processor from the merchant, a notification parameter associated with the transaction event, wherein the notification content is defined based at least in part on the notification parameter. Reference (BHOJWANI: discloses e.g. "received transaction event 140 is parsed and processed" par. [0078] and e.g. "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054] or "exceed a certain transaction amount" par. [0006] or "exceed the monetary limit" par. [0006] or "monetary limit" par. [0006] and "corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054] and "process the at least one action code to define the notification" par. [0053] or "process the property of the financial transaction to define the notification filtering rule" par. [0054]) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 12 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the method of claim 1, further comprising receiving, by the processor from the account holder via the mobile banking application of the mobile device, a notification parameter associated with the transaction event, wherein the notification content is defined based at least in part on the notification parameter. Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10 and e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087] and e.g. "the notification filtering rules for the user [in] the user notification preferences database 380" par. [0078] and e.g. "account holder[]" par. [0004] and "from the user's mobile device 110" par. [0043] or "using messaging protocols including SMS, MMS, WAP Push, email, USSD, XMPP, SOAP, and HTTP" par. [0051] or "through the wireless carrier network" par. [0074] and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079] and e.g. "the user's mobile device" pars. [0019], [0021], [0023]-[0024], [0043]-[0044], [0049]-[0050], [0056], [0060], [0062], [0064], [0067], [0071]-[0074], [0078], [0080]-[0081], [0086] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and e.g. "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054] or "exceed a certain transaction amount" par. [0006] or "exceed the monetary limit" par. [0006] or "monetary limit" par. [0006] and "corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054] and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082] and "[t]he financial transaction notification message 900 includes a merchant (vendor) name field 910, a merchant store location 920, a transaction date and time field 940, and the dollar amount field 930" par. [0082] or "properties of the financial transaction" par. [0088] and "process the at least one action code to define the notification" par. [0053] or "process the property of the financial transaction to define the notification filtering rule" par. [0054]) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 13 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the method of claim 1, further comprising accessing, by the processor, a non-financial account of the account holder, wherein the notification is defined further based on information received from the non-financial account. Reference (BHOJWANI: discloses e.g. "are retrieved" par. [0078] and e.g. "the notification filtering rules that have not expired and that don't have a rule count of zero are applied to properties of the financial transaction to determine if a financial transaction notification message 150 should be sent to the user[; i]f the determination is "[n]O," the process ends[; i]f the determination is "[y]ES", then in step 660 a determination is made on how and when the financial transaction notification message 150 should be delivered to the user's mobile device 110[; i]n step 670 a financial transaction notification message 150 is prepared [which] may include some or all of the financial transaction properties [and] may additionally include at least one action code for setting notification filtering rules using the notification preference response message 160" par. [0078] and e.g. "the notification filtering rules for the user" par. [0080]) 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 14 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the method of claim 1, further comprising: Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10) 
• 14 ¶ 2 • receiving, by the processor from the account holder in response to the notification, a response from the account holder; and Reference (BHOJWANI: discloses "receives" pars. [0043] or [0080] or "receive" par. [0051] or "received" pars. [0052] or [0080] and "in response to" pars. [0043] or [0051] and "a notification preference response message" pars. [0043], [0051]-[0055], [0058]-[0060], [0065]-[0066], [0074], [0078]-[0080], or [0083]-[0084]) 
• 14 ¶ 3 • performing, by the processor based on the response, at least one of conducting a transaction, scheduling an appointment, and defining a second notification. Reference (BHOJWANI: discloses e.g. "[t]o define the notification filtering rule" par. [0067] and e.g. "based on" pars. [0052] or [0062] and e.g. "define at least one notification" par. [0052] or "defined" pars. [0049], [0061], or [0067]) 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 15 is an independent claim. BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN disclose and render obvious as previously combined the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, a system for providing a notification relating to a transaction event between an account holder and a merchant, the system comprising See Prior Comment(s) at Claim 1 Par. 1; Reference (BHOJWANI: discloses e.g. "system" pars. [0040]-[0041], [0043]-[0044], [0046], [0049], [0064], [0068], [0070]-[0074], [0078]-[0081], [0086], or [0088] and "provide alert services" par. [0004] or "provide their customers with per transaction notification alerts (hereinafter referred to as financial transaction notification messages) on their mobile devices" par. [0005] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and "notification message 150 to the user [] relating to the financial transaction event 140" par. [0043] or "notification message 150 [] relating to a financial transaction performed by the user" par. [0049] or "notification message 150 relating to the financial transaction performed by the user" par. [0074] and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082] and "transaction[] where the merchant" par. [0061] or "user's [] financial transaction [with] the merchant" par. [0076] or "merchant[] that the user [] perform[s] transactions with" par. [0076] and e.g. "the notification filtering rules for the user [in] the user notification preferences database 380" par. [0078] and e.g. "account holder[]" par. [0004] and e.g. "merchant" par. [0076] or "vendor" par. [0082] or "merchant[]" par. [0076] or "one or more merchants" par. [0076]) 
• 15 ¶ 2 • a processor and instructions stored in non-transitory machine-readable media, the instructions configured to cause the system to: See Prior Comment(s) at Claim 1 Par. 4; Reference (BHOJWANI: discloses e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087] and e.g. "instructions" pars. [0046] or [0087] and "storing" par. [0046] or "store" par. [0087] and "computer-readable media" par. [0087] or "storage media" par. [0087] and "is operable to" par. [0049], [0051]-[0055], [0058]-[0059], [0071]-[0072], or [0086] or "is further operable to" par. [0051] or "is also operable to" par. [0072] and e.g. "for carrying out the [] process" par. [0046] or "implemented in software" par. [0087]) 
• 15 ¶ 3 • receive an electronic message comprising a trigger parameter for a notification, the trigger parameter specifying a timeframe for a trigger event expected, based on a pattern identified in past activity of the account holder, to occur at a future time relative to a point of time associated with receiving the electronic message, Reference (BHOJWANI: discloses e.g. "receiving a notification preference response message from the user, and defining at least one notification filtering rule based on the notification preference response message and the properties of the financial transaction" Abstract and e.g. "exceed a certain transaction amount" par. [0006] or "exceed the monetary limit" par. [0006] or "monetary limit" par. [0006] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or "a property of the financial transaction" par. [0054]); (BHOJWANI: doesn't expressly and explicitly recite specifying a timeframe --- however FOX: clearly discloses, teaches, and/or suggests the feature -- e.g. "[a]n estimate of life issues to be created or services to be provided for a specified future time period also can be provided" par. [0012] or "[t]he reporting module can be configured to provide an estimate of life issues to be tracked during a specified time period[; t]he reporting module also can provide an estimate of services to be provided in response to life issues during a specified future time period" par. [0016] or "for a future time period[; t]hese determinations can be made through an extrapolation of historical data out into the future[; a]ccordingly, example forecasting functions can include, but are not limited to, estimating the number of life issues expected, the number of service types expected to be provided (i.e. meals, transportation, etc.), and the number of a given service type (i.e. meals) expected to be provided over a specified time period extending into the future" par. [0095] or "an estimate of expected issues and/or services to be provided in the future" par. [0102] or "providing an estimate of life issues to be created or services to be provided for a specified future time period" Claim 9 or "reporting module is further configured to provide an estimate of services to be provided in response to life issues during a specified future time period" Claim 16), [See Remarks after Claim 1 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053]); (BHOJWANI: doesn't expressly and explicitly recite expected --- however FOX: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (BHOJWANI: discloses e.g. "setting notification preferences based on the user's past transaction history and using properties of a financial transaction such as the merchant name, the transaction location, the merchant type, the merchant name, and the transaction type[;] a user may be shown, using a graphical user interface, a list of merchants that the user has performed transactions with in the past and the user can then set a notification preference to filter transactions performed at one or more merchants by selecting the merchant names[; a] notification preference to filter transactions based on the transaction location can be set by showing the user a list of merchants and for each merchant the list of locations where the user has performed transactions in the past" par. [0076]); (BHOJWANI: doesn't expressly and explicitly recite a pattern identified --- however YERI: clearly discloses, teaches, and/or suggests the feature -- "triggers are formed based on the patterns of account activity and the parameters[; i]n some embodiments, the patterns of account activity and the parameters are used to define the triggers" par. [0061] or "[t]rigger Table 3 of FIGS. 14E-14F provides triggers that include merchant purchases, third party credit card payments, large transaction withdrawals, payroll transactions, student loan payments, micro transfers, and job change activity" par. [0096] or "[a] "[m]erchant purchases" trigger (AIU) includes purchases from predetermined merchants that occur during a particular period of time[; t]he predetermined merchants include merchants that have partnered with the financial institution, merchants associated with a rewards program, or any other types of merchants" par. [0099]), [See Remarks after Claim 1 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses as described previously in this paragraph); (BHOJWANI: doesn't expressly and explicitly recite , to occur at a future time relative to a point...with receiving the electronic message, --- however FOX: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
• 15 ¶ 4 • the trigger event related to a follow-up activity, relative to the transaction event, to be performed according to the trigger parameter by the account holder with the merchant; See Prior Comment(s) at Claim 1 Par. 3; Reference (BHOJWANI: discloses "related to" pars. [0011], [0016], or [0083] and e.g. "a subsequent financial transaction" par. [0010] or "financial transaction[] performed by the user with the named merchant" par. [0011] or "financial transaction[] of less than a selected amount at a selected merchant" par. [0016] or "financial transaction[] where the merchant name in the notification filtering rule is the same as the merchant name property of the financial transaction" par. [0061] or "financial transaction[] performed at the merchant location" par. [0083]); (BHOJWANI: doesn't expressly and explicitly recite , relative to the transaction event --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses "performed by the user" par. [0011] or "performed at" par. [0083] and "account information in the transaction event" par. [0078]) 
• 15 ¶ 5 • receive tokenized transaction data from the merchant, the tokenized transaction data comprising transaction location information and relating to the transaction event between the account holder and the merchant, the transaction event associated with a financial account of the account holder; See Prior Comment(s) at Claim 1 Par. 6; Reference (BHOJWANI: discloses e.g. "received transaction event 140 is parsed and processed" par. [0078]); (BHOJWANI: doesn't expressly and explicitly recite tokenized transaction --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account" par. [0042] or "transmission channels may be used for transmitting dynamic data packet information to further enable enhanced token-based payments" par. [0070]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078] and e.g. "the transaction location property of the financial transaction" pars. [0061], [0064] and "account information in the transaction event" par. [0078] and "the user's financial account" pars. [0004], [0041], [0045], or [0069] or "a financial account for the user" par. [0041]) 
• 15 ¶ 6 • detokenize the tokenized transaction data; Reference (BHOJWANI: doesn't expressly and explicitly recite detokenize the tokenized transaction --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "trigger module 120, and consumer database 122 may be implemented in a financial institution system as shown and described below in, for example, FIG. 3[; a]ccount database 116 may maintain information relating to the accounts of consumers[; a]s referred to herein, an account may include, for example, a prepaid card account, stored value card account, debit card account, check card account, payroll card account, gift card account, prepaid credit card account, charge card account, checking account, rewards account, line of credit account, or credit account, or any other account for financing a transaction in a commercial system 100[; a]ccount database 116 may also include an association of payment data with respective consumers[; f]or example, account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account[; a]s will be described in more detail below, account database 116 may be accessed for authorizing transactions and or payment requests" par. [0042]), [See Remarks after Claim 1 Par. 5 herein] and (e.g. "account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account" par. [0042] or "transmission channels may be used for transmitting dynamic data packet information to further enable enhanced token-based payments" par. [0070]), [See Remarks after Claim 1 Par. 4 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078]) 
• 15 ¶ 7 • map, by the processor, geolocation information of the account holder to a navigation route determined based on the detokenized transaction data, the geolocation information being provided by a location sensor of a mobile device of the account holder, the mobile device comprising a mobile device processor, a mobile device memory and the location sensor; See Prior Comment(s) at Claim 1 Par. 7; Reference (BHOJWANI: doesn't expressly and explicitly recite map, by the processor, geolocation information...holder to a navigation route --- however CHAPMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[d]ata Sample Manager system may [] map data samples to predefined road segments and/or identify data samples that do not correspond to such road segments of interest" par. [0060] or e.g. "the map currently displays various information in addition to the traffic conditions for the selected network of roads, such as to indicate venues and other locations that may correspond to events" par. [0238] or e.g. "users may be provided with graphically displayed maps that indicate degrees or levels to which target traffic conditions differ from expected traffic conditions" par. [0250]), [See Remarks after Claim 1 Par. 7 herein] and (e.g. "[v]ehicle-based data sources 101 may include multiple vehicles traveling on one or more roads, which may each include one or more computing systems and/or other devices that provide data about the travel of the vehicle[; a]s described in more detail elsewhere, each vehicle may include GPS and/or other geo-location devices capable of determining location, speed, and/or other data related to the vehicle's travel[; s]uch data may be obtained by the components of the described Data Sample Manager system by wireless data links (e.g., satellite uplink and/or cellular network) or in other manners (e.g., via a physical wired/cabled connection that is made after a vehicle arrives at the location with the physical location, such as when a fleet vehicle returns to its home base)" par. [0047]), [See Remarks after Claim 1 Par. 7 herein] and (e.g. "navigation [] route" pars. [0235], [0254]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite determined based on --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite the detokenized transaction data, the geolocation information --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- e.g. "trigger module 120, and consumer database 122 may be implemented in a financial institution system as shown and described below in, for example, FIG. 3[; a]ccount database 116 may maintain information relating to the accounts of consumers[; a]s referred to herein, an account may include, for example, a prepaid card account, stored value card account, debit card account, check card account, payroll card account, gift card account, prepaid credit card account, charge card account, checking account, rewards account, line of credit account, or credit account, or any other account for financing a transaction in a commercial system 100[; a]ccount database 116 may also include an association of payment data with respective consumers[; f]or example, account database 116 may include an association of a token "123456" with account number "1234 5678 9012 3456," which belongs to John Q[; c]ardholder[; a]ccount database 116 may also include specifications associated with an account such as account rewards, account terms, including rewards terms, interest rates, late fees, and the like, current account status, and fees associated with the account[; a]s will be described in more detail below, account database 116 may be accessed for authorizing transactions and or payment requests" par. [0042]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite being provided by a location sensor --- however CHAPMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "the mobile data sources may include or be based on computing devices and other mobile devices of users who are traveling on the roads, such as users who are operators and/or passengers of vehicles on the roads[; s]uch user devices may include devices with GPS capabilities (e.g., cellphones and other handheld devices)" par. [0037] or "a GPS ("Global Positioning System") device (e.g., a cellular telephone with GPS capabilities, a stand-alone GPS device, etc.) and/or other geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's travel, and one or more devices on the vehicle (whether the geo-location device(s) or a distinct communication device)" par. [0210]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses e.g. "the user's mobile device" pars. [0019], [0021], [0023]-[0024], [0043]-[0044], [0049]-[0050], [0056], [0060], [0062], [0064], [0067], [0071]-[0074], [0078], [0080]-[0081], [0086] and "at least one processing unit and at least one memory unit implementing and storing a set of instructions [] as is well known in the art" par. [0046] as applied to "the user's mobile device" e.g. par. [0019]) 
• 15 ¶ 8 • define the notification based on the detokenized transaction data and the geolocation information relative to the navigation route, the notification including the trigger event and notification content; and See Prior Comment(s) at Claim 1 Par. 8; Reference (BHOJWANI: discloses "defining financial transaction notification" Title or "defines notification" par. [0043] or "define notification" pars. [0044], [0060], [0074], or [0088] or "defined" pars. [0049], [0056]-[0057], or [0061] or "define" par. [0050] or "define at least one notification" par. [0052] or "define the notification" par. [0053]-[0054], [0067], or [0084] or "definition of notification" par. [0057] or "defined notification" par. [0083] or "defining user financial transaction notification" par. [0088] and "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] or "based on properties of a financial transaction performed by the user" par. [0088] or "setting notification preferences based on the user's past transaction history" par. [0076] and "the financial transaction notification message including properties of the financial transaction" par. [0088] or "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and "[t]he financial transaction notification message 900 includes a merchant (vendor) name field 910, a merchant store location 920, a transaction date and time field 940, and the dollar amount field 930" par. [0082] or "properties of the financial transaction" par. [0088]) 
• 15 ¶ 9 • responsive to detecting an occurrence of the trigger event, See Prior Comment(s) at Claim 1 Par. 9; Reference (BHOJWANI: discloses "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] or e.g. "a subsequent financial transaction" par. [0010] or "financial transaction[] performed by the user with the named merchant" par. [0011] or "financial transaction[] of less than a selected amount at a selected merchant" par. [0016] or "financial transaction[] where the merchant name in the notification filtering rule is the same as the merchant name property of the financial transaction" par. [0061] or "financial transaction[] performed at the merchant location" par. [0083]) 
• 15 ¶ 10 • transmit, upon occurrence of the trigger event according to the trigger parameter, the notification to a mobile banking application of the mobile device of account holder; and See Prior Comment(s) at Claim 1 Par. 10; Reference (BHOJWANI: discloses "send financial transaction notification" pars. [0012] or [0072] or "sends an acknowledgement message" par. [0043] and "when a condition matching user selected notification criteria occurs relating to the user's financial account" par. [0004] or "transaction occurred" par. [0009] or " and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079]) 
• 15 ¶ 11 • based on a comparison of the geolocation information of the account holder and transaction location information, present the notification via the mobile banking application on a display of the mobile device. See Prior Comment(s) at Claim 1 Par. 11; Reference (BHOJWANI: doesn't expressly and explicitly recite based on a comparison of the geolocation information...holder and transaction location information --- however O'SULLIVAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "[R]oute requester preferences may be utilized to alert or notify the route requester when proximity to a location associated with at least one targeted advertisement, such as to a preferred store or restaurant, is observed[; i]n such a situation, the route requester may also be provided with an option to deviate temporarily from their route[; a]ssociated with this alert may be a unique code associated with a discount at the particular or some other proximate retail location[; i]f the route requester presents the code at the retail location, the associated discount may be applied to a purchase[; f]or example, if a route requester is within a particular advertiser's demographic and is routed past a particular physical advertisement proximate to a provided route, the route requester may be alerted and/or notified in response to recognition by a route processing module that the route requester is within the particular demographic[; t]he alert and/or notification may include a unique code associated with a discount from the advertiser directed to an interest of the route requester based upon the route requester's preferences[; t]he route requester may deviate at that time or at a later time, and travel to the advertiser's location and redeem the unique code to benefit from the associated discount[; f]urther, commissions may be provided by advertisers to route providers in association with such a purchase to allow the route providers to benefit from the commission from the retail transaction and to further incentivize the route providers[; r]egular online updates may be made available to the route requester, and map updates as well as promotional offer updates may be downloaded for use by the route requester." par. [0023]), [See Remarks after Claim 1 Par. 11 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses e.g. "[i]f the value in the rule data field matches the transaction location property of the financial transaction, the financial transaction notification message 150 is not served to the user's mobile device 110; otherwise the financial transaction notification message 150 is served to the user's mobile device 110" par. [0064] and e.g. "to display the financial transaction notification message" pars. [0023], [0060] or "[t]he financial transaction notification message 900 is intended to be displayed on a display 115 (FIG. 1) of a user's mobile device 110" par. [0082] and "display" par. [0023] or [0060] or "a display" par. [0041] or "be displayed on a display" par. [0082]) 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 16 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the system of claim 15, wherein the transaction event is a first transaction event associated with a first merchant, and wherein the instructions are further configured to cause the processor to: See Prior Comment(s) at Claim 2 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 2 Par. 1) 
• 16 ¶ 2 • receive second transaction data relating to a second transaction event, the second transaction event being associated with a second merchant and with the financial account of the account holder; Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses e.g. "received transaction event 140 is parsed and processed" par. [0078] and "received transaction event 140" par. [0078] or "the account information in the transaction event 140" par. [0078] and "notification message 150 to the user [] relating to the financial transaction event 140" par. [0043] or "notification message 150 [] relating to a financial transaction performed by the user" par. [0049] or "notification message 150 relating to the financial transaction performed by the user" par. [0074] and e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082] and e.g. "merchant" par. [0076] or "vendor" par. [0082] or "merchant[]" par. [0076] or "one or more merchants" par. [0076]) 
• 16 ¶ 3 • define a second notification based on the second transaction data, the second notification including a second trigger event and second notification content; and Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses "defining financial transaction notification" Title or "defines notification" par. [0043] or "define notification" pars. [0044], [0060], [0074], or [0088] or "defined" pars. [0049], [0056]-[0057], or [0061] or "define" par. [0050] or "define at least one notification" par. [0052] or "define the notification" par. [0053]-[0054], [0067], or [0084] or "definition of notification" par. [0057] or "defined notification" par. [0083] or "defining user financial transaction notification" par. [0088] and "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] or "based on properties of a financial transaction performed by the user" par. [0088] or "setting notification preferences based on the user's past transaction history" par. [0076] and "the financial transaction notification message including properties of the financial transaction" par. [0088] or "[t]he financial transaction notification message 900 includes properties of the financial transaction based on the financial transaction event 140" par. [0082] and "a trigger" par. [0072] or "the trigger" par. [0072] or "[t]his trigger" par. [0072] or "a subsequent financial transaction" par. [0010] or "financial transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], or [0082] or "[t]ransaction event" par. [0043] or "transaction event" pars. [0045] or [0078] or "action codes 950 and 960" par. [0083] or "at least one action code corresponding to a notification preference corresponding to a property of the financial transaction" par. [0053] and "[t]he financial transaction notification message 900 includes a merchant (vendor) name field 910, a merchant store location 920, a transaction date and time field 940, and the dollar amount field 930" par. [0082] or "properties of the financial transaction" par. [0088]) 
• 16 ¶ 4 • transmit, upon occurrence of the second trigger event, the second notification to the account holder. Line Comment: (BHOJWANI: discloses "second notification preference" par. [0011] corresponding to another of "a list of merchants [] the user [] perform[s] transactions [with]" par. [0076] or "transactions performed at one or more merchants" par. [0076] or "a list of merchants" par. [0076] where "other notification filtering rules [are] previously defined" par. [0010] or "[n]otification filtering rules are defined based on notification preferences and corresponding properties of the financial transaction" par. [0011] or "previously defined notification filtering rules" par. [0083]); Reference (BHOJWANI: discloses "send financial transaction notification" pars. [0012] or [0072] or "sends an acknowledgement message" par. [0043] and "when a condition matching user selected notification criteria occurs relating to the user's financial account" par. [0004] or "transaction occurred" par. [0009] or ") 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 17 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI and REPHLO disclose and render obvious as previously combined the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the system of claim 15, wherein the transaction event includes a transaction authorization or a transaction pre-authorization. See Prior Comment(s) at Claim 3 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 1 Par. 2 and See Prior Comment at Claim 1 Par. 1); (BHOJWANI: doesn't expressly and explicitly recite includes a transaction authorization or a transaction...authorization or a transaction pre-authorization. --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 3 Par. 1), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 18 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI and FOX disclose and render obvious as previously combined the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the system of claim 15, wherein the trigger event relates to an expected completion of a service relating to the transaction event. See Prior Comment(s) at Claim 4 Par. 1; Reference (BHOJWANI: doesn't expressly and explicitly recite relates to an expected completion of a service...relating to the transaction event. --- however FOX: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 4 Par. 1), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 21 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the system of claim 15, wherein the instructions are further configured to cause the processor to provide a plurality of notifications on the display on the mobile banking application. See Prior Comment(s) at Claim 7 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 1 Par. 2 and See Prior Comment at Claim 15 Par. 2 and See Prior Comment at Claim 1 Par. 4 and See Prior Comment at Claim 7 Par. 1 and See Prior Comment at Claim 1 Par. 11 and See Prior Comment at Claim 1 Par. 10) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 22 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI and YERI disclose and render obvious as previously combined the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the system of claim 15, wherein the instructions are further configured to cause the processor to categorize the transaction event based on the transaction data, according to a transaction taxonomy, wherein the notification is further based on the categorization of the transaction event. See Prior Comment(s) at Claim 8 Par. 1; Reference (BHOJWANI: doesn't expressly and explicitly recite to categorize the transaction event based on the...categorization of the transaction event. --- however YERI: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 8 Par. 1), [See Remarks after Claim 8 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 24, EXAMINER's Analysis: Claim 24 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 24 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 24 as follows and as explained below.
Regarding and as per CLAIM 24, the system of claim 15, wherein the instructions are further configured to cause the processor to receive, from the merchant, a notification parameter associated with the transaction event, wherein the notification content is defined based at least in part on the notification parameter. See Prior Comment(s) at Claim 10 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 10 Par. 1) 
    
        
            
                                
            
        
    

Claim 26, EXAMINER's Analysis: Claim 26 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 26 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 26 as follows and as explained below.
Regarding and as per CLAIM 26, the system of claim 15, wherein the instructions are further configured to cause the processor to receive, from the account holder via the mobile banking application of the mobile device, a notification parameter associated with the transaction event, wherein the notification content is defined based at least in part on the notification parameter. See Prior Comment(s) at Claim 12 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 1 Par. 2 and See Prior Comment at Claim 15 Par. 2 and See Prior Comment at Claim 1 Par. 4 and See Prior Comment at Claim 1 Par. 1 and See Prior Comment at Claim 12 Par. 1 and See Prior Comment at Claim 1 Par. 10 and See Prior Comment at Claim 1 Par. 7 and See Prior Comment at Claim 1 Par. 8 and See Prior Comment at Claim 10 Par. 1) 
    
        
            
                                
            
        
    

Claim 27, EXAMINER's Analysis: Claim 27 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 27 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 27 as follows and as explained below.
Regarding and as per CLAIM 27, the system of claim 15, wherein the instructions are further configured to cause the processor to access a non-financial account of the account holder, wherein the notification is defined further based on information received from the non-financial account. See Prior Comment(s) at Claim 13 Par. 1; Reference (BHOJWANI: See Prior Comment at Claim 13 Par. 1) 
    
        
            
                                
            
        
    

Claim 28, EXAMINER's Analysis: Claim 28 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 28 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 28 as follows and as explained below.
Regarding and as per CLAIM 28, the system of claim 15, wherein the instructions are further configured to cause the processor to provide a plurality of notifications on the display on the mobile banking application of the mobile device. Reference (BHOJWANI: discloses e.g. "system" pars. [0040]-[0041], [0043]-[0044], [0046], [0049], [0064], [0068], [0070]-[0074], [0078]-[0081], [0086], or [0088] and e.g. "instructions" pars. [0046] or [0087] and "is operable to" par. [0049], [0051]-[0055], [0058]-[0059], [0071]-[0072], or [0086] or "is further operable to" par. [0051] or "is also operable to" par. [0072] and e.g. "for carrying out the [] process" par. [0046] or "implemented in software" par. [0087] and e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087] and "notification alerts (hereinafter referred to as financial transaction notification messages) on their mobile devices" par. [0005] or "serve financial transaction notification messages to the user's mobile device" par. [0024] or "notifications" par. [0006] or "financial transaction notification messages" pars. [0010]-[0012], [0015], [0035], [0071]-[0073], or [0088]-[0089] or "a user may be shown [] a list" par. [0076] or "showing the user a list" par. [0076] and "display" par. [0023] or [0060] or "a display" par. [0041] or "be displayed on a display" par. [0082] and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079] and e.g. "the user's mobile device" pars. [0019], [0021], [0023]-[0024], [0043]-[0044], [0049]-[0050], [0056], [0060], [0062], [0064], [0067], [0071]-[0074], [0078], [0080]-[0081], [0086]) 
    
        
            
                                
            
        
    

Claim 29, EXAMINER's Analysis: Claim 29 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 29 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI discloses the claimed subject matter of claim 29 as follows and as explained below.
Regarding and as per CLAIM 29, the system of claim 15, wherein the instructions are further configured to cause the processor to: See Prior Comment(s) at Claim 14 Par. 1; Reference (BHOJWANI: discloses e.g. "system" pars. [0040]-[0041], [0043]-[0044], [0046], [0049], [0064], [0068], [0070]-[0074], [0078]-[0081], [0086], or [0088] and e.g. "instructions" pars. [0046] or [0087] and "is operable to" par. [0049], [0051]-[0055], [0058]-[0059], [0071]-[0072], or [0086] or "is further operable to" par. [0051] or "is also operable to" par. [0072] and e.g. "for carrying out the [] process" par. [0046] or "implemented in software" par. [0087] and e.g. "processing unit" par. [0046] or "processor" pars. [0047], [0049], [0052]-[0055], [0058]-[0059], [0061], [0067], or [0084] or "a computer" par. [0087]) 
• 29 ¶ 2 • receive, from the account holder in response to the notification, a response from the account holder; and See Prior Comment(s) at Claim 14 Par. 2; Reference (BHOJWANI: See Prior Comment at Claim 14 Par. 2) 
• 29 ¶ 3 • perform, based on the response, at least one of conducting a transaction, scheduling an appointment, and defining a second notification. See Prior Comment(s) at Claim 14 Par. 3; Reference (BHOJWANI: See Prior Comment at Claim 14 Par. 3) 
    
        
            
                                
            
        
    

Claim 32, EXAMINER's Analysis: Claim 32 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 32 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI and REPHLO disclose and render obvious as previously combined the claimed subject matter of claim 32 as follows and as explained below.
Regarding and as per CLAIM 32, the system of claim 15, further comprising a transaction device associated with the merchant, the transaction device programmably configured to generate the detokenized transaction data. Reference (BHOJWANI: discloses e.g. "transaction terminal" pars. [0041]-[0043], [0069] and See Prior Comment at Claim 30 Par. 1 and e.g. "programming" par. [0070] or "computer program" par. [0087] or "program code" par. [0087] and e.g. "generating a financial transaction event" par. [0042] or "financial transaction event" pars. [0043], [0069]-[0070], [0082] and See Prior Comment at Claim 2 Par. 2) 
    
        
            
                                
            
        
    

Claim 38, EXAMINER's Analysis: Claim 38 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN. Claim 38 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BHOJWANI discloses the claimed subject matter of claim 38 as follows and as explained below.
Regarding and as per CLAIM 38, the method of claim 1, wherein the notification is a light notification that does not require full login credentials to be entered through the mobile banking application of the mobile device of the account holder. Reference (BHOJWANI: discloses "computer-implemented method" par. [0025] or Claims 1-10 and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088] and "mobile application [] to display the financial transaction notification message" pars. [0023] or [0060] or "mobile application" pars. [0062], [0072], or [0079] and e.g. "the user's mobile device" pars. [0019], [0021], [0023]-[0024], [0043]-[0044], [0049]-[0050], [0056], [0060], [0062], [0064], [0067], [0071]-[0074], [0078], [0080]-[0081], [0086] and e.g. "the notification filtering rules for the user [in] the user notification preferences database 380" par. [0078] and e.g. "account holder[]" par. [0004]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BHOJWANI in view of FOX in further view of YERI in even further view of O'SULLIVAN in even further view of REPHLO in even further view of CHAPMAN in even further view of U.S. Patent Application Publication No. US 2015/0095216 A1 of Van Heerden; Lauren et al., (hereinafter "VAN HEERDEN"). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BHOJWANI and FOX and REPHLO and VAN HEERDEN taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 1, wherein the trigger event relates to an anticipated purchase of a service or good relating to the transaction event. Reference (BHOJWANI: doesn't expressly and explicitly recite relates to an anticipated purchase --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- "associated with" pars. [0083]-[0084] or "for the user to complete" par. [0084] or "would ensure the occurrence" par. [0092] or "is similar to" par. [0079], [See Remarks Below] and "a predicted event (e.g., an anticipated financial service transaction)" par. [0005] or "expected purchase" par. [0077] or "expected purchase, financial services transaction, or event" pars. [0079] or [0083]-[0084] or "the expected purchase, financial service transaction, or user-scheduled and/or user-configured event" par. [0092]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite of a service --- however FOX: clearly discloses, teaches, and/or suggests the feature -- e.g. "at least one service" Claim 15) or (REPHLO: "in exchange for [] service[]" par. [0064]) or (VAN HEERDEN: e.g. "service" pars. [0005] or [0092]), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite or good relating to the transaction event. --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- "in exchange for good[]" par. [0064]), [See Remarks Below] 
With respect to above-noted claimed element [2] "good" which is disclosed by REPHLO: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX thus far relied upon fail to include within the authors' writings the reciting explicitly and expressly of [2] "good" as presented within the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of REPHLO which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with reference(s) to exemplary disclosures within REPHLO that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX by adding or substituting the feature [2] "good" as taught and/or suggested by REPHLO, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX with these above-described teachings of [2] "good" sufficiently taught, suggested, and/or disclosed in REPHLO because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "triggering mobile device functionality when a consumer makes a payment by, for example, using a payment card or other payment device", (REPHLO: par. [0002]); or "once a transaction authorization request or notification has been received, a financial institution may determine, using a trigger module 120, which functionality to trigger on a consumer's mobile device". (REPHLO: par. [0092]). 
With respect to above-noted claimed element [1] "relates to an anticipated purchase" which is disclosed by VAN HEERDEN: the teachings and/or suggestions within the disclosures of BHOJWANI and FOX and REPHLO thus far relied upon omit to record within the authors' descriptions the reciting explicitly and expressly of [1] "relates to an anticipated purchase" as recited in the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of VAN HEERDEN which sufficiently teaches the feature apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within VAN HEERDEN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and FOX and REPHLO by adding or substituting the feature [1] "relates to an anticipated purchase" as taught and/or suggested by VAN HEERDEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and FOX and REPHLO with these previously described teachings of [1] "relates to an anticipated purchase" sufficiently taught, suggested, and/or disclosed in VAN HEERDEN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "provid[ing] the ability to detect the absence of a predicted or anticipated transaction and provide an alert and/or take corrective actions based on the type of absent transaction", (VAN HEERDEN: par. [0005]); or "automatically providing alerts or performing responsive processes based on the determined negative event", (VAN HEERDEN: par. [0006]); or "notifying the user of the identified deviation, the notification message may include information reflecting a coupon, discount, or other reward associated with the expected purchase, financial services transaction, or event", (VAN HEERDEN: par. [0084]). 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN. Claim 19 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, BHOJWANI and FOX and REPHLO and VAN HEERDEN disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the system of claim 15, wherein the trigger event relates to an anticipated purchase of a service or good relating to the transaction event. See Prior Comment(s) at Claim 5 Par. 1; Reference (BHOJWANI: doesn't expressly and explicitly recite relates to --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 5 Par. 1), [See Remarks after Claim 5 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite of a service --- however FOX: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 4 Par. 1), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite or good relating to the transaction event. --- however REPHLO: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 5 Par. 1), [See Remarks after Claim 5 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

3-rd Prior Art Category: Claims 30-31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over BHOJWANI in view of FOX in further view of YERI in even further view of O'SULLIVAN in even further view of REPHLO in even further view of CHAPMAN in even further view of VAN HEERDEN in even further view of U.S. Patent Application Publication No. US 2013/0103538 A1 of Scholl; Nathaniel Blake et al., (hereinafter "SCHOLL"). 
    
        
            
                                
            
        
    

Claim 30, EXAMINER's Analysis: Claim 30 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 30 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, the combined disclosures and teachings of BHOJWANI and REPHLO and VAN HEERDEN and SCHOLL taken together render obvious the claimed subject matter of claim 30 as follows and as explained below.
Regarding and as per CLAIM 30, the system of claim 15, wherein the instructions are further configured to cause the processor to render, through the mobile device associated with the account holder, a merchant-configurable electronic form to the account holder to enable the account holder to respond to the notification, Reference (BHOJWANI: discloses e.g. "display" pars. [0023], [0082] or "present" pars. [0002], [0029]-[0030] or "displayed" par. [0082] and e.g. "through" pars. [0051], Claims 10, 20 and e.g. "associated with" pars. [0021], [0078]-[0080]); (BHOJWANI: doesn't expressly and explicitly recite , a merchant-configurable electronic form --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "provided by the third party" pars. [0007], Claims 1, 12, 17 or "provided by a third party" par. [0024] or "merchant and/or third party providing the form" par. [0043], [See Remarks Below] and e.g. "electronic form" pars. [0007], [0010]-[0012], Claims 1, 9-12, 17), [See Remarks Below]; (BHOJWANI: discloses e.g. "to enable" par. [0089] or "enabling" pars. [0023], [0060] and e.g. "responding" pars. [0015]-[0016], [0074] or "replying" par. [0055]) 
With respect to above-noted claimed element "a merchant-configurable electronic form" which is disclosed by SCHOLL: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon does not mention within its descriptions an explicit and express recitation of a merchant-configurable electronic form as presented within the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of SCHOLL which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within SCHOLL that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the feature a merchant-configurable electronic form as taught and/or suggested by SCHOLL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these previously described teachings of "a merchant-configurable electronic form" sufficiently taught, suggested, and/or disclosed in SCHOLL because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "the ordering and/or other form completion process can begin in response to receiving a first trigger input associated with product information", (SCHOLL: par. [0009]); or to have "merchandise content [] aggregated from numerous merchant sources and presented on computing devices of individual users[; where u]sers are able to purchase select individual merchandise items by performing a simplified action, such as a screen tap on a touchscreen device[; or w]hen the user performs the action, a series of actions are performed programmatically and/or automatically on behalf of the user to initiate and complete the transaction for the selected merchandise item from the merchant source". (SCHOLL: par. [0017]). 
• 30 ¶ 2 • the merchant-configurable electronic form comprising a link to a communication channel specified by the merchant in the detokenized transaction data before the merchant-configurable electronic form is generated, the communication channel being a preferred medium to use to respond to the notification. Reference (BHOJWANI: doesn't expressly and explicitly recite a link to a communication channel --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- "the message generated by transaction server 142 may identify [] one or more transactions that, if executed by the user, would enable the user to redeem the points prior to expiration (e.g., through a hyperlink to a retailer offering specific goods and services to which the expiring rewards points may be applicable)" par. [0095] or "[u]pon receipt of the message, client device 102 may generate and render the received message for display to the user on a corresponding interface on a display device of client device 102[; f]or example, the rendered message may alert the user of the upcoming payment deadline for the credit card account, notify the user of his or her failure to schedule the transfer of funds between the checking and credit card accounts, and provide the user with a hyperlink to schedule the required payment, or alternatively, enroll in an automatic payment program provided by the financial institution[; u]pon selection of the hyperlink (e.g., by establishing contact between a stylus or finger and a surface of the display device, by clicking on the hyperlink using a mouse, or by entering one or more keystrokes), client device 102 may execute a web browser that displays a web page associated with the financial institution to the user" par. [0097]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite is generated --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "generate a presentation" par. [0033] or "generate" pars. [0038], [0106] or "presentation" pars. [0033]-[0034], [0039]-[0041], [0074] or "presenting" par. [0033]), [See Remarks Below]; (BHOJWANI: discloses e.g. "preference" pars. [0010]-[0015], [0017]-[0021], [0023]-[0026], [0031]-[0033], [0036]-[0038], [0040]-[0041], [0051]-[0061], [0065]-[0067], [0078]-[0080], [0083]-[0085], Claims 1, 3, 6-20 and e.g. "callback" par. [0021], Claims 9, 19 and e.g. "response" Abstract pars. [0009]-[0010], [0013]-[0015], [0017]-[0020], [0023]-[0026], [0036]-[0037], [0043]-[0044], [0051]-[0055], [0058]-[0060], [0065]-[0067], [0078]-[0080], [0083]-[0084], Claims 1, 3, 6-11, 13-14, 16, 19-20) 
With respect to above-noted claimed element [1] "a link to a communication channel" which is disclosed by VAN HEERDEN: the teachings and/or suggestions within the disclosures of BHOJWANI and REPHLO thus far relied upon do not record within the authors' writings an explicit and express recitation of [1] "a link to a communication channel" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of VAN HEERDEN which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within VAN HEERDEN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and REPHLO by adding or substituting the feature [1] "a link to a communication channel" as taught and/or suggested by VAN HEERDEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and REPHLO with these aforementioned teachings of [1] "a link to a communication channel" sufficiently taught, suggested, and/or disclosed in VAN HEERDEN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "provid[ing] the ability to detect the absence of a predicted or anticipated transaction and provide an alert and/or take corrective actions based on the type of absent transaction", (VAN HEERDEN: par. [0005]); or "automatically providing alerts or performing responsive processes based on the determined negative event", (VAN HEERDEN: par. [0006]); or "notifying the user of the identified deviation, the notification message may include information reflecting a coupon, discount, or other reward associated with the expected purchase, financial services transaction, or event", (VAN HEERDEN: par. [0084]). 
With respect to above-noted claimed element [2] "is generated" which is disclosed by SCHOLL: the teachings and/or suggestions within the disclosures of BHOJWANI and REPHLO and VAN HEERDEN thus far relied upon omit to include within the authors' descriptions the reciting explicitly and expressly of [2] "is generated" as presented within the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of SCHOLL which sufficiently teaches the feature apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within SCHOLL that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and REPHLO and VAN HEERDEN by adding or substituting the feature [2] "is generated" as taught and/or suggested by SCHOLL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and REPHLO and VAN HEERDEN with these aforementioned teachings of [2] "is generated" sufficiently taught, suggested, and/or disclosed in SCHOLL because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "the ordering and/or other form completion process can begin in response to receiving a first trigger input associated with product information", (SCHOLL: par. [0009]); or to have "merchandise content [] aggregated from numerous merchant sources and presented on computing devices of individual users[; where u]sers are able to purchase select individual merchandise items by performing a simplified action, such as a screen tap on a touchscreen device[; or w]hen the user performs the action, a series of actions are performed programmatically and/or automatically on behalf of the user to initiate and complete the transaction for the selected merchandise item from the merchant source". (SCHOLL: par. [0017]). 
    
        
            
                                
            
        
    

Claim 31, EXAMINER's Analysis: Claim 31 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 31 is a dependent claim that directly depends upon parent claim 30, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 30 and 15, the combined disclosures and teachings of BHOJWANI and SCHOLL taken together render obvious the claimed subject matter of claim 31 as follows and as explained below.
Regarding and as per CLAIM 31, the system of claim 30, wherein the mobile device is selected from a group consisting of: a smartphone, a wearable device, an augmented reality device, a portable media device, a laptop computer, and a personal digital assistant (PDA). Reference (BHOJWANI: doesn't expressly and explicitly recite of: a smartphone --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "smart phone" par. [0025]), [See Remarks Below]; (BHOJWANI: discloses e.g. "mobile device" Abstract pars. [0009], [0023]-[0026], [0043]-[0044], [0049]-[0050], [0071]-[0074], [0078]-[0082], Claims 1, 11); (BHOJWANI: doesn't expressly and explicitly recite , a laptop --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "laptop" pars. [0005], [0032]), [See Remarks Below]; (BHOJWANI: discloses e.g. "computer" par. [0087] or "computer[]" Claims 1-10) 
With respect to above-noted claimed elements [1] "a smartphone" and [2] "a laptop" which are disclosed by SCHOLL: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon does not record within its writings the reciting explicitly and expressly of [1] "a smartphone" and [2] "a laptop" as required by the claim under examination. However, herein relied upon are portions of the disclosure of SCHOLL which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within SCHOLL that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the features [1] "a smartphone" and [2] "a laptop" as taught and/or suggested by SCHOLL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these previously described teachings of [1] "a smartphone" and [2] "a laptop" sufficiently taught, suggested, and/or disclosed in SCHOLL because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "the ordering and/or other form completion process can begin in response to receiving a first trigger input associated with product information", (SCHOLL: par. [0009]); or to have "merchandise content [] aggregated from numerous merchant sources and presented on computing devices of individual users[; where u]sers are able to purchase select individual merchandise items by performing a simplified action, such as a screen tap on a touchscreen device[; or w]hen the user performs the action, a series of actions are performed programmatically and/or automatically on behalf of the user to initiate and complete the transaction for the selected merchandise item from the merchant source". (SCHOLL: par. [0017]). 
    
        
            
                                
            
        
    

Claim 33, EXAMINER's Analysis: Claim 33 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 33 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, the combined disclosures and teachings of BHOJWANI and CHAPMAN and VAN HEERDEN and SCHOLL taken together render obvious the claimed subject matter of claim 33 as follows and as explained below.
Regarding and as per CLAIM 33, the system of claim 15, further comprising a transaction-pattern logic configured to predict a future transaction event based on information provided by a third-party computing system. 
With respect to above-noted claimed elements [1] "a transaction-pattern logic" and [2]-"configured to predict a future transaction" which are disclosed by VAN HEERDEN: the teachings and/or suggestions within the disclosures of BHOJWANI and CHAPMAN thus far relied upon omit to include within the authors' descriptions the reciting explicitly and expressly of [1] "a transaction-pattern logic" and [2]-"configured to predict a future transaction" as recited in the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of VAN HEERDEN which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within VAN HEERDEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and CHAPMAN by adding or substituting the features [1] "a transaction-pattern logic" and [2]-"configured to predict a future transaction" as taught and/or suggested by VAN HEERDEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and CHAPMAN with these previously described teachings of [1] "a transaction-pattern logic" and [2]-"configured to predict a future transaction" sufficiently taught, suggested, and/or disclosed in VAN HEERDEN because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "provid[ing] the ability to detect the absence of a predicted or anticipated transaction and provide an alert and/or take corrective actions based on the type of absent transaction", (VAN HEERDEN: par. [0005]); or "automatically providing alerts or performing responsive processes based on the determined negative event", (VAN HEERDEN: par. [0006]); or "notifying the user of the identified deviation, the notification message may include information reflecting a coupon, discount, or other reward associated with the expected purchase, financial services transaction, or event", (VAN HEERDEN: par. [0084]). 
With respect to above-noted claimed elements [3] "based on information" and [4]-"provided by a third-party computing system" which are disclosed by SCHOLL: the teachings and/or suggestions within the disclosures of BHOJWANI and CHAPMAN and VAN HEERDEN thus far relied upon do not include within the authors' descriptions an explicit and express recitation of [3] "based on information" and [4]-"provided by a third-party computing system" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of SCHOLL which sufficiently teaches the features apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within SCHOLL that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and CHAPMAN and VAN HEERDEN by adding or substituting the features [3] "based on information" and [4]-"provided by a third-party computing system" as taught and/or suggested by SCHOLL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and CHAPMAN and VAN HEERDEN with these aforementioned teachings of [3] "based on information" and [4]-"provided by a third-party computing system" sufficiently taught, suggested, and/or disclosed in SCHOLL because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of that "the ordering and/or other form completion process can begin in response to receiving a first trigger input associated with product information", (SCHOLL: par. [0009]); or to have "merchandise content [] aggregated from numerous merchant sources and presented on computing devices of individual users[; where u]sers are able to purchase select individual merchandise items by performing a simplified action, such as a screen tap on a touchscreen device[; or w]hen the user performs the action, a series of actions are performed programmatically and/or automatically on behalf of the user to initiate and complete the transaction for the selected merchandise item from the merchant source". (SCHOLL: par. [0017]). 
    
        
            
                                
            
        
    

Claim 34, EXAMINER's Analysis: Claim 34 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 34 is a dependent claim that directly depends upon parent claim 33, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 33 and 15, BHOJWANI and CHAPMAN disclose and render obvious as previously combined the claimed subject matter of claim 34 as follows and as explained below.
Regarding and as per CLAIM 34, the system of claim 33, wherein the third-party computing system comprises a component selected from a group consisting of: a merchant application, a merchant website, a smart appliance, and an electronic document associated with the account holder. Reference (BHOJWANI: discloses e.g. "computer" par. [0087] or "computer[]" Claims 1-10 or "system" Abstract, pars. [0002], [0008]-[0009], [0012]-[0015], [0040]-[0046], [0064]-[0066], [0068]-[0074], [0078]-[0081], Claims 9, 11-20 and e.g. "application" pars. [0023]-[0024], [0046]-[0048], [0079] and e.g. "webpage" pars. [0022], [0057] or "web interface" Claims 10, 20 or "website" par. [0087] and See Prior Comment at Claim 30 Par. 1) 
    
        
            
                                
            
        
    

Claim 35, EXAMINER's Analysis: Claim 35 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 35 is a dependent claim that directly depends upon parent claim 33, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 33 and 15, BHOJWANI and VAN HEERDEN and SCHOLL disclose and render obvious as previously combined the claimed subject matter of claim 35 as follows and as explained below.
Regarding and as per CLAIM 35, the system of claim 33, wherein the notification is based on the predicted future transaction event. Reference (BHOJWANI: discloses e.g. "system" pars. [0040]-[0041], [0043]-[0044], [0046], [0049], [0064], [0068], [0070]-[0074], [0078]-[0081], [0086], or [0088] and e.g. "notification" par. [0040]-[0041] or "notification message" par. [0043]-[0044], [0049]-[0051], [0053], [0056]-[0057], [0060], [0062], [0064], [0067], [0072], [0074], [0078]-[0079], [0082]-[0083], [0086], or [0088]); (BHOJWANI: doesn't expressly and explicitly recite is based on --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "based on" pars. [0013]-[0014], [0037]-[0038], [0046]-[0047], [0066]-[0067], [0074]-[0076], Claims 21-23), [See Remarks after Claim 33 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite the predicted future --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- e.g. "predict" pars. [0005], [0107] or "predicted" pars. [0005], [0055]-[0056], [0112] or "anticipated" pars. [0005], [0077]-[0078], Claims 4, 14), [See Remarks after Claim 33 Par. 1 herein] and (e.g. "future" pars. [0005], [0112] or "a future" par. [0055]), [See Remarks after Claim 33 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses e.g. "transaction event" pars. [0042]-[0043], [0045], [0069]-[0070], [0078], or [0082]) 
    
        
            
                                
            
        
    

Claim 36, EXAMINER's Analysis: Claim 36 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 36 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BHOJWANI and REPHLO and VAN HEERDEN and SCHOLL taken together render obvious the claimed subject matter of claim 36 as follows and as explained below.
Regarding and as per CLAIM 36, the method of claim 1, the method further comprising based on the detokenized transaction data, generating and rendering on the mobile device, by the processor, a merchant-configurable electronic form, the merchant-configurable electronic form comprising a link to a communication channel specified by the merchant in the detokenized transaction data before the merchant-configurable electronic form is generated, the communication channel being a preferred medium to use to reply to the notification. See Prior Comment(s) at Claim 30 Par. 1; Reference (BHOJWANI: doesn't expressly and explicitly recite based on --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- "the message generated by transaction server 142 may identify [] one or more transactions that, if executed by the user, would enable the user to redeem the points prior to expiration (e.g., through a hyperlink to a retailer offering specific goods and services to which the expiring rewards points may be applicable)" par. [0095] or "[u]pon receipt of the message, client device 102 may generate and render the received message for display to the user on a corresponding interface on a display device of client device 102[; f]or example, the rendered message may alert the user of the upcoming payment deadline for the credit card account, notify the user of his or her failure to schedule the transfer of funds between the checking and credit card accounts, and provide the user with a hyperlink to schedule the required payment, or alternatively, enroll in an automatic payment program provided by the financial institution[; u]pon selection of the hyperlink (e.g., by establishing contact between a stylus or finger and a surface of the display device, by clicking on the hyperlink using a mouse, or by entering one or more keystrokes), client device 102 may execute a web browser that displays a web page associated with the financial institution to the user" par. [0097]), [See Remarks Below]; (BHOJWANI: doesn't expressly and explicitly recite , generating --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "generate a presentation" par. [0033] or "generate" pars. [0038], [0106] or "presentation" pars. [0033]-[0034], [0039]-[0041], [0074] or "presenting" par. [0033]), [See Remarks after Claim 30 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite and rendering --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (BHOJWANI: doesn't expressly and explicitly recite , a merchant-configurable electronic form --- however SCHOLL: clearly discloses, teaches, and/or suggests the feature -- e.g. "provided by the third party" pars. [0007], Claims 1, 12, 17 or "provided by a third party" par. [0024] or "merchant and/or third party providing the form" par. [0043]), [See Remarks after Claim 30 Par. 1 herein] and (e.g. "electronic form" pars. [0007], [0010]-[0012], Claims 1, 9-12, 17), [See Remarks after Claim 30 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: doesn't expressly and explicitly recite a link --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- as already cited in this par.)), [See Remarks after Claim 30 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (BHOJWANI: discloses e.g. "preference" pars. [0010]-[0015], [0017]-[0021], [0023]-[0026], [0031]-[0033], [0036]-[0038], [0040]-[0041], [0051]-[0061], [0065]-[0067], [0078]-[0080], [0083]-[0085], Claims 1, 3, 6-20 and e.g. "callback" par. [0021], Claims 9, 19 and e.g. "response" Abstract pars. [0009]-[0010], [0013]-[0015], [0017]-[0020], [0023]-[0026], [0036]-[0037], [0043]-[0044], [0051]-[0055], [0058]-[0060], [0065]-[0067], [0078]-[0080], [0083]-[0084], Claims 1, 3, 6-11, 13-14, 16, 19-20) 
With respect to above-noted claimed elements [1] "based on" and [2] "rendering on the mobile device," which are disclosed by VAN HEERDEN: the teachings and/or suggestions within the disclosures of BHOJWANI and REPHLO and SCHOLL thus far relied upon do not mention within the authors' descriptions the reciting explicitly and expressly of [1] "based on" and [2] "rendering on the mobile device," as presented within the instant claim. However, herein relied upon are portions of the disclosure of VAN HEERDEN which sufficiently teaches the features appurtenant to the claimed invention as annotated above with citation(s) to exemplary disclosures within VAN HEERDEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of BHOJWANI and REPHLO and SCHOLL by adding or substituting the features [1] "based on" and [2] "rendering on the mobile device," as taught and/or suggested by VAN HEERDEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI and REPHLO and SCHOLL with these previously described teachings of [1] "based on" and [2] "rendering on the mobile device," sufficiently taught, suggested, and/or disclosed in VAN HEERDEN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "provid[ing] the ability to detect the absence of a predicted or anticipated transaction and provide an alert and/or take corrective actions based on the type of absent transaction", (VAN HEERDEN: par. [0005]); or "automatically providing alerts or performing responsive processes based on the determined negative event", (VAN HEERDEN: par. [0006]); or "notifying the user of the identified deviation, the notification message may include information reflecting a coupon, discount, or other reward associated with the expected purchase, financial services transaction, or event", (VAN HEERDEN: par. [0084]). 
    
        
            
                                
            
        
    

Claim 37, EXAMINER's Analysis: Claim 37 is rejected as being unpatentable over BHOJWANI and FOX and YERI and O'SULLIVAN and REPHLO and CHAPMAN and VAN HEERDEN and SCHOLL. Claim 37 is a dependent claim that directly depends upon parent claim 36, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 36 and 1, the combined disclosures and teachings of BHOJWANI and VAN HEERDEN taken together render obvious the claimed subject matter of claim 37 as follows and as explained below.
Regarding and as per CLAIM 37, the method of claim 36, the method comprising responsive to receiving instruction from the account holder to activate the link to the communication channel, performing, by the mobile device, at least one of dialing a telephone number and navigating to a web page associated with the merchant. Reference (BHOJWANI: doesn't expressly and explicitly recite responsive to receiving instruction from the account holder to activate --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- "the message generated by transaction server 142 may identify [] one or more transactions that, if executed by the user, would enable the user to redeem the points prior to expiration (e.g., through a hyperlink to a retailer offering specific goods and services to which the expiring rewards points may be applicable)" par. [0095] or "[u]pon receipt of the message, client device 102 may generate and render the received message for display to the user on a corresponding interface on a display device of client device 102[; f]or example, the rendered message may alert the user of the upcoming payment deadline for the credit card account, notify the user of his or her failure to schedule the transfer of funds between the checking and credit card accounts, and provide the user with a hyperlink to schedule the required payment, or alternatively, enroll in an automatic payment program provided by the financial institution[; u]pon selection of the hyperlink (e.g., by establishing contact between a stylus or finger and a surface of the display device, by clicking on the hyperlink using a mouse, or by entering one or more keystrokes), client device 102 may execute a web browser that displays a web page associated with the financial institution to the user" par. [0097]), [See Remarks Below]; (BHOJWANI: discloses e.g. "[t]o define the notification filtering rule" par. [0067]); (BHOJWANI: doesn't expressly and explicitly recite and navigating --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (BHOJWANI: discloses e.g. "webpage" pars. [0022], [0057] or "web interface" Claims 10, 20 or "website" par. [0087]); (BHOJWANI: doesn't expressly and explicitly recite associated with the merchant. --- however VAN HEERDEN: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "responsive to receiving instruction" and [2] "to activate" and [3] "navigating to a web page" and [4] "associated" which are disclosed by VAN HEERDEN: the teachings and/or suggestions within the disclosure of BHOJWANI thus far relied upon omits to record within its descriptions an explicit and express recitation of [1] "responsive to receiving instruction" and [2] "to activate" and [3] "navigating to a web page" and [4] "associated" as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of VAN HEERDEN which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within VAN HEERDEN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BHOJWANI by adding or substituting the features [1] "responsive to receiving instruction" and [2] "to activate" and [3] "navigating to a web page" and [4] "associated" as taught and/or suggested by VAN HEERDEN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BHOJWANI with these previously described teachings of [1] "responsive to receiving instruction" and [2] "to activate" and [3] "navigating to a web page" and [4] "associated" sufficiently taught, suggested, and/or disclosed in VAN HEERDEN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "provid[ing] the ability to detect the absence of a predicted or anticipated transaction and provide an alert and/or take corrective actions based on the type of absent transaction", (VAN HEERDEN: par. [0005]); or "automatically providing alerts or performing responsive processes based on the determined negative event", (VAN HEERDEN: par. [0006]); or "notifying the user of the identified deviation, the notification message may include information reflecting a coupon, discount, or other reward associated with the expected purchase, financial services transaction, or event", (VAN HEERDEN: par. [0084]). 
    
        
            
                                
            
        
    

Response to Arguments
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted November 20, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed August 20, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the August 20, 2020 Non-Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant respectfully submits that Bhojwani in view of Fox, O'Sullivan, Rephlo, and Chapman does not teach or suggest the combination of elements recited in claim 1. 
'[] None of the cited references disclose, teach or suggest "based on a pattern identified in past activity of the account holder," as recited in amended independent claim 1. 
"For at least these reasons, independent claim 1 is allowable in view of Bhojwani, Fox, O'Sullivan, Rephlo, and Chapman, alone or in any proper combination. Although different in scope and independently patentable, independent claim 15 has been amended to recite similar features to independent claim 1. Therefore, 
"Dependent claims 2-5, 7-8, 10, 12-14, 16-19, 21-22, 24, and 26-38 depend directly or indirectly from independent claims 1 and 15. Thus, dependent claims 2-5, 7-8, 10, 12-14, 16-19, 21-22, 24, and 26-38 are patentable over the cited art, alone or in combination, for at least the same reasons that independent claims 1 and 15 are patentable over the cited art, alone or in combination. " 
(REMARKS, pp. 11-13). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted November 20, 2020 at REMARKS pp. 11-13 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Moreover, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted November 20, 2020. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20110238476 A1 by Carr; Michael et al. discloses Location-based Coupons and Mobile Devices.
USPGPub No. US 20150269624 A1 by Cheng; Alexander M. et al. discloses CACHING GEOLOCATED OFFERS.
USPGPub No. US 20100274689 A1 by Hammad; Ayman et al. discloses ALERT PRIORITIZATION LOGIC.
USPGPub No. US 20050283753 A1 by Ho, Denise et al. discloses Alert triggers and event management in a relationship system.
USPGPub No. US 20100235285 A1 by Hoffberg; Steven M. discloses GAME THEORETIC PRIORITIZATION SYSTEM AND METHOD.

USPAT No. US 8041636 B1 to Hunter; Dustin et al. discloses Method and apparatus for dynamically determining insurance coverage.
USPGPub No. US 20150081557 A1 by Kinfoil; Craig Patrick et al. discloses METHOD OF PROCESSING PAYMENT TRANSACTIONS.
USPGPub No. US 20150199699 A1 by Milton; Stephen et al. discloses LOCATION-BASED ANALYTIC PLATFORM AND METHODS.
USPGPub No. US 20130030993 A1 by Peace; Deborah et al. discloses SYSTEMS AND METHODS FOR MANAGING RISK IN BANKING TRANSACTIONS.
USPGPub No. US 20110161116 A1 by Peak; David F. et al. discloses SYSTEM AND METHOD FOR GEOCODED INSURANCE PROCESSING USING MOBILE DEVICES.
USPGPub No. US 20170163655 A1 by Ramalingam; Harsha et al. discloses TRANSACTION COMPLETION BASED ON GEOLOCATION ARRIVAL.
USPGPub No. US 20110238517 A1 by Ramalingam; Harsha et al. discloses User Profile and Geolocation for Efficient Transactions.
USPAT No. US 9681359 B2 to Ramalingam; Harsha et al. discloses Transaction completion based on geolocation arrival.
USPAT No. US 9665898 B2 to Scholl; Nathaniel Blake et al. discloses Executing multiple transactions using trigger inputs.
USPGPub No. US 20130103538 A1 by Scholl; Nathaniel Blake et al. discloses Facilitating Online Transactions.
USPGPub No. US 20130325598 A1 by Shao; Yanghong et al. discloses FINANCIAL ACCOUNT RELATED TRIGGER FEATURE FOR TRIGGERING OFFERS BASED ON FINANCIAL INFORMATION.
USPGPub No. US 20140365304 A1 by Showers; Brian Keith et al. discloses Cross-Device Geolocation Sensing to Geotarget Offers.
USPAT No. US 8706557 B1 to Tavares; Silvio Orlando Renaud discloses Systems and methods to identify merchants.
USPGPub No. US 20140266686 A1 by Torgersrud; Richard et al. discloses TIME-BASED MULTIVARIABLE SECURE FACILITY ALARM SYSTEM.
USPGPub No. US 20150285643 A1 by Tucker; Simon discloses Computer-Implemented System And Method For Social Routing.

USPGPub No. US 20070288373 A1 by Wilkes; T. Clay discloses Transaction alert messages associated with financial transactions.
    
        
            
                                
            
        
    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/19/2021